Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 23, 2019

                                           No. 04-19-00341-CV
                                           No. 04-19-00342-CV

                        IN RE Brittany RETLEDGE and Arnold Lamotte, Jr.

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On May 23, 2019, relators each filed a petition for writ of mandamus complaining of the
same underlying judgment. After considering the petitions, this court concludes relators are not
entitled to the relief sought. Accordingly, the petitions for writ of mandamus are DENIED. See
TEX. R. APP. P. 52.8(a). This court’s opinion will issue at a later date.

           It is so ORDERED on May 23, 2019.




                                                           _________________________________
                                                           Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2019.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court


1
 This proceeding arises out of Cause No. 2019CV04147, styled Brittany Retledge and Arnold LaMotte, Jr. v. Misty
Santana, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable J. Frank Davis presiding.